Title: From Thomas Jefferson to James Gibbon, 17 July 1821
From: Jefferson, Thomas
To: Gibbon, James

Monticello
July 17. 21.I thank you, dear Sir, for your kindness in recieving the consignment and notifying the arrival of my books. the invoice had come to my hands a few days before in a letter from mr Rush our Minister at London. this I now inclose with the request to deliver the box to Colo Peyton, who will be so kind as to pay the duty & other expences and forward them to me by waggon or boat whichever first occurs. with my thanks be pleased to accept the assurance of my great esteem & respectTh: Jefferson